Citation Nr: 1216067	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  07-28 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of squamous cell carcinoma, including a scar on the right forearm. 

2.  Entitlement to service connection for basal cell carcinoma on arms and back. 

3.  Entitlement to service connection for melanoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1971, October 1976 to April 1979, January 1988 to September 1990, November 1990 to April 1991, December 1991 to April 1992, January 1996 to May 1996, May 1997 to August 1997, October 1998 to April 1999, and from March 2004 to August 2004, as well as during periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA). The Board acknowledges the Veteran's contention that he also had active duty in January 2002.  The contention is addressed in the Remand section below.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the RO in Atlanta, Georgia.

In a statement received in July 2008, the Veteran filed a "notice of disagreement" with a "November 8, 2007" rating decision that had denied service connection for hearing loss and tinnitus.  There is no such decision on record; and, in fact, a contrary procedural history is documented.  Notably, the record establishes that the RO granted service connection for hearing loss and tinnitus in an October 2005 rating decision.  A 40 percent and 10 percent rating was assigned, respectively from October 2004.  A January 2006 rating action amended the effective date of the award to August 2004.  Thus, notwithstanding the fact that the July 2008 notice of disagreement (NOD) would generally be construed as untimely, the NOD was not set out in terms that could reasonably construed as disagreement with a determination.  38 C.F.R. § 20.201 (2011).  The Board emphasizes that that the July 2008 NOD sought to appeal the denial of service connection for hearing loss and tinnitus wherein, in fact, service connection had been granted years earlier. 

The issues of entitlement to service connection for basal cell carcinoma on arms and back and entitlement to service connection for melanoma are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the pendency of the appeal for the claim for an initial compensable rating for residuals of squamous cell carcinoma including a scar on the right forearm, service connection for residuals of squamous cell carcinoma including a scar on the right forearm was severed, effective May 1, 2010, and the law prohibits a retroactive increase following termination of basic entitlement.


CONCLUSION OF LAW

Without reaching the merits of the claim for increase, the Veteran is not entitled to an initial compensable rating for residuals of squamous cell cancer including a right forearm scar prior to the severance of service connection. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for the right forearm scar (residuals of the excision of a squamous cell carcinoma) was granted in an October 2005 rating decision.  The Veteran filed a notice of disagreement regarding the assigned rating.  The Veteran then perfected the instant appeal.

While the appeal was pending, in a rating decision in February 2010, the RO severed service connection for claim for residuals of squamous cell cancer including a right forearm scar, effective May 1, 2010.  The Veteran did not file a notice of disagreement regarding the severance.  Indeed, no correspondence, of any type, was received from the Veteran between February 2010 and March 2012.  The severance of service connection is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); see generally Percy v. Shinseki, 23 Vet. App. 37 (2009).  Thus, the Board has no jurisdiction to review the severance of service connection.  See 38 C.F.R. §§ 20.101, 20.200 (2011). 

A retroactive increase or additional benefit will not be awarded after basic entitlement has been terminated, such as by severance of service connection.  38 C.F.R. § 3.400(o)(1) (2011).  Severance of service connection for residuals of squamous cell cancer including a right forearm scar has been completed.  No question of law or fact remains that service connection is not in effect; thus, the Board has no jurisdiction to consider the initial rating appeal.  See 38 C.F.R. 
§ 20.101(a) (2011).  In a statement received in March 2012, the Veteran appears to ask that the Board reverse the severance of service connection and grant the benefits sought.  In the absence of a perfected appeal of that issue, the Board has no jurisdiction to consider severance of service connection.  See id.   Thus, there is no legal basis for the award of the benefit sought. Id.   Absent any basis in law for the benefit sought, the appeal is dismissed.

Finally, the Board has considered the applicability of the Veterans Claims Assistance Act. The VCAA is not applicable when no additional information or evidence could be obtained to substantiate the claim.  Wensch v. Principi, 15 Vet. App. 362, 368   (2001). The Board finds that the VCAA is not applicable to the instant case as there is no legal basis for the benefit sought.  In that regard, it is acknowledged that the Veteran submitted additional evidence without a waiver of review by the Agency of Original Jurisdiction, in March 2012.  However, as discussed above, the Veteran is not prejudiced by the Board proceeding with the issue regarding the claim for an initial compensable rating for residuals of squamous cell cancer including a right forearm scar, as entitlement to service connection has been severed and the Veteran is legally not entitled to a retroactive increased rating under 38 C.F.R. § 3.400(o)(1) (2011).  


ORDER

Entitlement to an initial compensable rating for residuals of squamous cell carcinoma, including a scar on the right forearm, is denied.



REMAND

Regarding the remaining issues on appeal, unfortunately, a remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

Generally, a disability will be service connected if it was incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303 (2011).  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves or the National Guard for training purposes. 38 C.F.R. § 3.6(c)(1).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

The RO's decision to deny service connection for residuals of basal cell carcinoma and melanoma, was in part, due to the RO's assessment that the Veteran was not diagnosed with or treated for skin cancer while on active duty.  However, the Veteran has submitted documentation that demonstrates that he was recalled for active duty in January 2002, during the time that he was diagnosed with both skin cancers.  The recall to active duty was later cancelled.  The Veteran maintains that he was still required to report for duty and undergo medical testing. He maintains that he was unable to work as a civilian during the time that he thought he was recalled to active duty, before the recall was canceled in March 2002.  Records regarding specific dates of his service in January 2002 have not been obtained.  A review of the Reserve personnel records indicate a point summary for a time frame including January 2002, but not the actual dates of service.  A request for the same should be made as the Veteran's service status at the time of the diagnosis may support his claim for service connection. 

Next, the Veteran underwent a VA examination regarding his skin cancers and residual scars in October 2005.  The examiner concluded that the fact that the Veteran's military service required him to be outside for an extensive period of time contributed to his development of the skin cancers even though his military service did not directly cause the skin cancer.  As the opinion is unclear regarding whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed skin cancer (or residuals) had its onset in or is related to service, further clarification must be obtained from the VA examiner.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  If the October 2005 VA examiner is not available, the Veteran should be afforded a new VA examination. 

The Veteran should be advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).

Further, a review of the file reveals that the Veteran has not been furnished the appropriate notice under Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Namely, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Veteran should be provided with this notice. 

Lastly, in order to ensure that all pertinent treatment records are available, request any outstanding VA outpatient treatment records.




Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the appropriate VCAA notice addressing the Dingess requirements with respect to his claims for service connection of skin cancer disorders. 

2.  Obtain any outstanding VA outpatient treatment records from the VA clinic in North Florida/South Georgia VA Healthcare System for the period from November 2009 to the present.  Any negative response should be associated with the file.

3.  Request exact dates of ACDUTRA, INACDUTRA, and active duty, specifically for the month of January 2002, from the Marine Forces Reserve in New Orleans, Louisiana or any other appropriate source.

4.  Upon receipt of the foregoing records, request clarification from the October 2005 VA examiner regarding the questions below.  If the October 2005 VA examiner is not available, afford the Veteran the appropriate VA examination to determine the nature, extent, onset and etiology of his current skin cancer disorders and residual scars, if any.  The entire claims file, to include a complete copy of this remand must be made available to the physician designated to examine the Veteran.  All indicated studies should be performed and all findings should be reported in detail.

The examiner should render an opinion as to the nature of any current skin cancer disorders and residual scars, if any, and state whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed skin cancer disorders and residual scars had its onset in or is otherwise etiologically related to service, to include in-service sun exposure.  The examiner should address the opinion rendered during the October 2005 VA examination that the Veteran's military service contributed to his skin cancer disorders.  The examiner is also directed to assume that the Veteran had significant sun exposure during his periods of active service.  

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide a requested opinion without resorting to mere speculation such should be stated with supporting rationale. 

5.  The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. § 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Thereafter, the RO should re-adjudicate the issues on appeal, to include all records received following the December 2009 SSOC. If any benefit sought remains denied, the Veteran and the representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues, as well as a summary of the evidence received since the issuance of the last SSOC. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


